Order entered July 16, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01141-CR

                           JEREMY JOHN SANDERSFELD, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                               Trial Court Cause No. 416-82341-07

                                             ORDER
        Appellant has informed the Court that he wishes to file a pro se response to the Anders

brief filed by appellate counsel. Accordingly, we ORDER appellate counsel Pamela Lakatos to

provide appellant with copies of the clerk’s and reporter’s records. Ms. Lakatos shall ensure that

the copies she sends to appellant are redacted to eliminate any personal or contact information

regarding the complaining witness. We further ORDER Ms. Lakatos to provide this Court,

within THIRTY DAYS of the date of this order, with written verification that the record has

been sent to appellant.

       Appellant’s pro se response is due by OCTOBER 1, 2014

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable John Roach, Jr., Presiding Judge, 296th Judicial District Court; Janet Dugger, official
court reporter, 296th Judicial District Court; Andrea Stroh Thompson, Collin County District

Clerk; and Pamela Lakatos.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Jeremy

Sandersfeld, TDCJ No. 1875695, Luther Unit, 1800 Luther Dr., Navasota, Texas 77868.



                                                 /s/    LANA MYERS
                                                        JUSTICE